DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korea patent application number 10-2020-0147166 filed on 11/05/2020 has been received and made of record. The certified copy of India patent application number 202041034292 filed on 10/01/2020 has been received and made of record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2021 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0131801 to Gardenfors et al. in view of Korea PGPubs 20140095246 to Yun et al.

    PNG
    media_image1.png
    250
    467
    media_image1.png
    Greyscale

Regarding claim 1, Gardenfors et al. teach a method for operating an electronic device (par 0036), the method comprising: 
based on detection of an event in the electronic device, activating at least one reflector device connected to the electronic device (par 0060, “In FIG. 6, the tilt axis is parallel to the horizontal plane that runs into the paper along the Y axis, and is generally parallel to the device side edge 328 and the planar display screen 204—thus the processor 204 monitors to determine if the edge of the device 201 that is closest to a device user 604 (edge 326 in FIG. 6) is being tilted up while the edge of the device furthest from the user (edge 328 in FIG. 6) remains substantially resting on the support surface 402. Once the threshold tilt angle “a” is reached, the processor 240 causes selected information 702 from the notification message 370 to be displayed in a first notification message display mode on the display screen as shown in FIG. 7 (Action 2408)”, par 0086, “Movement of the device 201 from its initial position triggers the device 201 to estimate the reflectance index of the surface it is facing. In some example embodiments, the device 201 is configured to require a further trigger such as a pending message notification to activate the surface reflection estimation system. In some embodiments, the surface reflection estimation system discriminates between specific types or ranges of movement”); 
controlling the at least one reflector device to have an angle with respect to the electronic device (Figs 6 and 9, par 0060, par 0086, “a tilting movement such as shown in FIG. 6 of the device to a position with a tilt angle “a” within a predefined range for a predetermined duration will result in the surface reflection estimation system calculating the surface reflectance to determine if a reflective display mode is appropriate—however, the device will forgo the reflectance estimation if the orientation subsystem indicates an upward lifting of the device 201 in a horizontal position, or movement to an angle outside of the predetermined range”); and 
controlling to display, on a display of the electronic device, event information to be reflected to the at least one reflector device (Fig 7, par 0061-0063, “the displayed information 702 is presented on the display screen 204 as an inverted mirror image a shown in FIG. 7. In particular, each character is inverted, i.e. rotated 180 degrees from how it would normally be presented, and the vertical ordering of the displayed lines of text reversed so that the lowest line becomes the top line”).  
But Gardenfors et al. keep silent for teaching controlling to display, on a display of the electronic device, event information associated with the detected event to be reflected to the at least one reflector device.
In related endeavor, Yun et al. teach controlling to display, on a display of the electronic device, event information associated with the detected event to be reflected to the at least one reflector device (Fig 7, par 0011, par 0076-0077, claims 1 and 4, 1. identify the position of a user based on the information from reflector using a camera (obvious a user’s image is display in screen), 2. identify the position of a user to display other user in reflector “The semi-transparent mirror method is a method in which the image of the user looking at the screen is reflected by the semi-transparent mirror and inputted to the camera”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Gardenfors et al. to include controlling to display, on a display of the electronic device, event information associated with the detected event to be reflected to the at least one reflector device as taught by Yun et al. to provide a translucent mirror method for adjusting the angles of a camera and a translucent mirror by adding a simple device to the mobile terminal or using an auxiliary device detachable from the mobile terminal to transmit the image
provided from the camera unit to the video communication device of the other party
and provide the image received from the video communication device of the other party to the display unit..

Regarding claim 2, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 1, and further teach wherein the activating the at least one reflector device comprises automatically activating the at least one reflector device based on a determination that an angle of view of the user of the electronic device and a viewing angle of the electronic device are not in the same line of sight (Gardenfors et al.: Fig 6, par 0060, par 0086, Yun et al.: Fig. 7, par 0076-0077, claim 4, obtain the display information through reflector).

Regarding claim 3, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 1, and Yun et al. further teach further comprising: automatically activating at least one image sensor of the electronic device; capturing at least one image frame of a reflection projected on the at least one reflector device; and determining whether an image of the user is included in the captured at least one image frame (par 0011, par 0013, par 0041, par 0046, a camera of the mobile terminal is used to acquire user’s image from reflector, par 0076-0077, analysis the captured image to identify user’s eye position). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 4, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 3, and Yun et al. further teach further comprising: based on a determination that the image of the user is included in the captured at least one image frame, determining an angle of the at least one reflector device, with respect to the 37electronic device, at which the view position of the user is captured in the at least one reflector device; and configuring the at least one reflector device based on the determined angle (par 0076-0077, claim 1, “Assuming that the user's eye position and the other's eye position are obtained, since a virtual line of sight is detected, the video call apparatus 100 or the video call auxiliary apparatus 200 uses the angle adjusting means 115 of the camera unit (or housing). , 235) and the mirror angle adjusting means 155 and 225 are driven to adjust the angle of the camera (or housing) and/or the translucent mirror units 150 and 220 to match the gaze of the user and the other party”). This would be obvious for the same reason given in the rejection for claim 1

Regarding claim 5, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 3, and Yun et al. further teach further comprising: based on a determination that the image of the user is not included in the captured at least one image frame, modifying a position of the at least one reflector device; and capturing at least one another image frame of the reflection projected on the at least one reflector device at the modified position, determining an angle of the at least one reflector device, with respect to the electronic device, at which a reflection of the user is captured on the at least one reflector device, and configuring the at least one reflector device based on the determined angle (Fig 7, par 0076-0077, claim 1, “Assuming that the user's eye position and the other's eye position are obtained, since a virtual line of sight is detected, the video call apparatus 100 or the video call auxiliary apparatus 200 uses the angle adjusting means 115 of the camera unit (or housing). , 235) and the mirror angle adjusting means 155 and 225 are driven to adjust the angle of the camera (or housing) and/or the translucent mirror units 150 and 220 to match the gaze of the user and the other party” …. When users are not in right position based on the captured image from reflector, adjust the reflector to obtain users’ position and generate display information based on users’ position). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 11, Gardenfors et al. teach an electronic device comprising: a display; at least one memory configured to store instructions; and at least one processor configured to execute the instructions to (par 0045). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 12-15, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 11, the claims 12-15 are similar in scope to claims 2-5 and are rejected under the same rational.

Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0131801 to Gardenfors et al. in view of Korea PGPubs 20140095246 to Yun et al., further in view of U.S. PGPubs 2019/0110018 to Adams.

Regarding claim 7, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 1, but keep silent for teaching wherein the controlling to display the event information comprises: determining a display area of the display on which the event information is to be displayed on the at least one reflector device; and 38displaying the event information at the determined display area of the display.
In related endeavor, Adams teach wherein the controlling to display the event information comprises: determining a display area of the display on which the event information is to be displayed on the at least one reflector device; and 38displaying the event information at the determined display area of the display (Figs 3 and 4A-4B, par 0053-0060, “the projection parameters may also provide that, for example, the content information to be displayed in a particular orientation, or in a particular region the display 112. The particular region may be defined by a specified size or location, or both. In this case, the content information may be adjusted to be in the specified orientation, or displayed in the region having the specified size and location. Adjusting the content information to be displayed in the region may include resizing the content information to fit within specified size of the region”, par 0063-0064, “Tilting the electronic device 100 further to the second tilt angle 412 may be received by the electronic device 100 as a subsequent projection-mode trigger having different associated projection parameters. For example, the projection parameters associated with the subsequent projection-mode trigger may include a region 414 of the display 112 in which content information is displayed having a size that is different than the size of the first region 404. Because the second tilt angle 412 is larger than the first tilt angle 402 in the example shown in FIGS. 4A and 4B, the second region 414 is larger than the first region 404”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Gardenfors et al. as modified by Yun et al. to include wherein the controlling to display the event information comprises: determining a display area of the display on which the event information is to be displayed on the at least one reflector device; and 38displaying the event information at the determined display area of the display as taught by Adams to alter the content information based on the display parameters associated with the received one of the plurality of projection-mode triggers between display device and reflector to display altered content information in the reflector for user.

Regarding claim 8, Gardenfors et al. as modified by Yun et al. and Adams teach all the limitation of claim 7, and Gardenfors et al. further teach further comprising reflecting the displayed event information in the display area to the at least one reflector device (Figs 7-8, par 0060-0063, “the processor 240 causes selected information 702 from the notification message 370 to be displayed in a first notification message display mode on the display screen as shown in FIG. 7 (Action 2408). In the example embodiment, the displayed information 702 is displayed so that it can be viewed as a reflection off of the support surface 402—arrow 602 illustrates the path of light from the display screen 204, reflected of surface 402, as viewed by device user 604. FIG. 8 is a plan view showing the reflected image 702R projected onto the surface 402—dashed line 201′ represents the footprint of the device 201 over the surface 402, which effectively blocks the reflected image 702R from potential viewers who are not positioned in the location of device user 602, thus preserving the privacy of the displayed information 702”).

Regarding claim 9, Gardenfors et al. as modified by Yun et al. and Adams teach all the limitation of claim 8, and further teach wherein the displaying the event information comprises: identifying at least one context information of the user; determining a level of the event information to be reflected on the at least one reflector device based on the at least one context information of the user; and displaying the level of the event information on the display area of the display (Gardenfors et al.: Figs 6-11, par 0066, par 0072, par 0086, “the displayed information 702 in FIGS. 9-11 at tilt angle “b” is the same as displayed as it was at the smaller tilt angle “a”, however the positioning of the displayed information 702 has shifted down to a position on the display screen 204 that is closer to the pivot edge 328 of the device 201 rather than the raised edge 326. Such a feature recognizes that the further the displayed information is from the surface 402 the weaker the reflected image 702A—hence shifting the displayed information 702 as the tilt angle increases keeps the image close to the surface 402, improving the reflected image 702R. The displayed information 702 could be shifted in one discrete step as the angle “b” was reached, or alternatively the displayed information 702 be incrementally stepped or continuously “slid” or scrolled down or up the screen as an animation between the positions shown in FIGS. 7 and 10, as the user tilted the device further up or down, and the image could be maintained in a constant position when the device was maintained at a constant tilt angle “, Yun et al.: par 0076-0077, claims 1, identify user’s position to render information in reflector based on the user’s position, Adams: Figs 3 and 4A-4B, par 0053-0060, “the projection parameters may also provide that, for example, the content information to be displayed in a particular orientation, or in a particular region the display 112. The particular region may be defined by a specified size or location, or both. In this case, the content information may be adjusted to be in the specified orientation, or displayed in the region having the specified size and location. Adjusting the content information to be displayed in the region may include resizing the content information to fit within specified size of the region”, par 0063-0064, “Tilting the electronic device 100 further to the second tilt angle 412 may be received by the electronic device 100 as a subsequent projection-mode trigger having different associated projection parameters. For example, the projection parameters associated with the subsequent projection-mode trigger may include a region 414 of the display 112 in which content information is displayed having a size that is different than the size of the first region 404. Because the second tilt angle 412 is larger than the first tilt angle 402 in the example shown in FIGS. 4A and 4B, the second region 414 is larger than the first region 404”).

Regarding claim 10, Gardenfors et al. as modified by Yun et al. and Adams teach all the limitation of claim 9, and further teach wherein the identifying the at least one context information comprises identifying the at least one context information based on at least one of a presence of another user in proximity to the user, a relation between the user and the other user, a type of the event received at the electronic device, a location of the user, a location of the electronic device, or a preference of the user (Gardenfors et al.: Figs 6-11, par 0066, par 0072, par 0086, display content based on the location of device, Yun et al.: par 0076-0077, display other user and location of user, Adams: Figs 3 and 4A-4B, par 0053-0060, display size of content based on the angle).

Regarding claims 17-20, Gardenfors et al. as modified by Yun et al. teach all the limitation of claim 11, the claims 17-20 are similar in scope to claims 7-10 and are rejected under the same rational.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 6 and 16, including "wherein the determining the angle comprises: estimating a view projection contour of at least one body part of the user by using a machine learning model; estimating a projection location of the at least one body part of the user by using the machine learning model; and determining the angle based on the estimated view projection contour and the estimated projection location".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616